Conlan, J.
This is an appeal from a judgment, entered on a verdict of a jury,- and from an order denying a motion for a new trial.
We have read the case and points submitted by counsel with great care, and have been unable to discover anything in the rul*714ings of the court or in. the result reached by the jury on the facts that would warrant us, in disturbing the verdict, and, .therefore,, the-judgment is affirmed, with costs.
Fitzsimons and McCarthy, JJ., concur.
Judgment affirmed, with costs.